362 U.S. 401 (1960)
BOGLE ET AL.
v.
JAKES FOUNDRY CO.
No. 760.
Supreme Court of United States.
Decided April 18, 1960.
ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF APPEALS OF TENNESSEE.
Cecil D. Branstetter for petitioners.
Judson Harwood for respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment is reversed insofar as it awards a permanent injunction. Teamsters, Chauffeurs, Helpers & Taxicab Drivers, Local Union No. 327 v. Kerrigan Iron Works, Inc., 353 U. S. 968; San Diego Building Trades Council v. Garmon, 359 U. S. 236.